DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on April 25, 2022, in which claims 1-20 have been canceled.  Claims 21-40 have been newly added.  Accordingly, claims 21-40 are now pending and being presented for examination.
Status of Claims
3.	Claims 21-40 are pending, of which claims 21-26, 28-33 and 35-39 are rejected under 35 U.S.C. 103.  Claims 35-40 are also rejected under 35 U.S.C. 101.  Claims 21-26, 28-33 and 35-39 are also subject to a Double Patenting rejection.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:	Whoever invents or discovers any new and useful process, machine, 	manufacture, or composition of matter, or any new and useful improvement 	thereof, may obtain a patent therefor, subject to the conditions and requirements 	of this title.
5.	Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason” See MPEP 2106.03(II), [R-10.2019]
	“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.” -1351 OG 212 (February 23, 2010)
	While the modifier non-transitory added to a computer readable mediumis specifically mentioned in the OG notice, other language may be acceptable if it is supported by the original disclosure and its broadest reasonable interpretation excludes transitory propagating signals.  Acceptable amendments would have to be determined on a case-by case basis.
	As per claim 35, Applicant does not explicitly and deliberately define the term “computer-readable storage medium” but rather, at instant Specification, paragraph [0070], Applicant defines a different term, namely, “computer-readable storage media,” (i.e., plural), to exclude signals.  Importantly, the only place where Applicant actually uses and recites the specific term “computer-readable storage medium” (emphasis added) is in claims 35-40.  That is, with respect to the actual claim language used and recited in claims 35-40, instant Specification is silent with regard to any “computer-readable storage medium”.	Besides amending the claim by adding the terms “non-transitory” preceding the terms “computer-readable storage medium,” Examiner urges that a rejection under § 101 can also be avoided by either amending the claimed terms to: “computer-readable storage media,” “computer usable memory,” “computer usable storage memory,” “computer readable memory,” “computer readable device,” “computer recordable memory,” “computer recordable device,” (i.e. any variations thereof, where “medium” is replaced by “device” or “memory”) or adding “wherein the medium excludes signals”.  Note, the term “tangible” does not suffice, as tangible is taken to mean, “that which is capable of being touched and/or perceived,” and therefore includes signals (e.g. sound).	Dependent claims 36-40 fail to remedy the deficiencies of independent claim 35 and are likewise rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102 of this 	title, if the differences between the claimed invention and the prior art are such 	that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in 	the art to which the claimed invention pertains.  Patentability shall not be 	negated by the manner in which the invention was made.
8.	Claims 21-24, 26, 28-31, 33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stricklen et al. (United States Patent Application Publication No. US 2008/0070495 A1), hereinafter “Stricklen” in view of MALIK et al. (United States Patent Application Publication No. US 2013/0007245 A1), hereinafter “MALIK”.
	Regarding claim 21, Stricklen discloses a management server comprising (mobile device management (MDM) server 105, within an enterprise system 101 (See FIG. 1) for managing mobile devices) (Stricklen, FIG. 1, paragraph [0017]):a processor (MDM server 105 may include one or more server machines or other computing devices having one or more processors) (Stricklen, FIG. 1, paragraph [0020]); anda computer-readable storage media storing instructions that, when executed by the processor, cause the management server to configure a particular managed device by (MDM application 103 running on MDM server 105 (See again, FIG. 1) may include a computer-implemented software application having one or more modules 123a-123n for performing one or more features and functions such as, e.g., provisioning of mobile devices 119 to end users (i.e., a particular mobile device 119 to a particular end user), discovery of mobile devices 119, receipt of end user information, receipt of mobile device related information and registration of mobile devices 119) (Stricklen, FIG. 1, paragraphs [0018] and [0020]):	receiving a check-in request from the particular managed device (wherein MDM application 103 may enable end users or administrative users to register their own mobile devices 119 or the mobile devices 119 of others manually (e.g., by presenting an electronic form through which a particular administrative or end user may enter information regarding their particular mobile device 119 and/or the end user). More particularly, with reference to FIG. 3B, Stricklen discloses an interface 300b, which is an example of an interface whereby information regarding a mobile device 119 may be entered into MDM database 107 for registration) (Stricklen, FIG. 3B, paragraph [0052]);	based at least on the check-in request, determining a particular enterprise service associated with the particular managed device, the particular enterprise service being accessible to the management server over a computer network (wherein Stricklen further teaches that the policies or instructions of the bootstrapping process may utilize one or more agents or modules of platform servers 113a-113n (See again, FIG. 1) to push the policies or instructions to various mobile devices 119a-119n. For example, to bootstrap or otherwise push a policy to a particular mobile device 119 which is a Blackberry™ device, management module 123c may interface with the platform server 113 supporting the Blackberry™ device 119 (e.g., the Blackberry Enterprise Server™). Management module 123c of the MDM application 103 running on the MDM server 105 communicates to the Blackberry Enterprise Server™ what it requires the Blackberry Enterprise Server™ to communicate in terms of policy or other instructions to the Blackberry™ device 119. One or more agents or modules of the Blackberry Enterprise Server™ then push the policy or instructions to the Blackberry™ device 119 in the format and manner appropriate for the Blackberry™ device. The same process occurs for a Microsoft Mobile™ device. Stricklen teaches that the MDM application 103 may support a defined base reference of management objects, which may be supported for a plurality of mobile device platforms (e.g., Blackberry™, Nokia™, Microsoft Mobile™ and/or other platforms). Again, the management module 123c may utilize one or more of the platform servers 113a-n (depending on the types of mobile devices in the end user set) to assign the policy/policies to the mobile devices 119 in the end user group) (Stricklen, FIG. 1, paragraphs [0062], [0088] and [0091]);	based at least on hardware or software characteristics of the particular managed device, translating the configuration data into specific provisioning commands (wherein again, based on device type, including hardware and software characteristics, the particular device is provisioned accordingly. For instance, to bootstrap or otherwise push a policy to a mobile device 119 which is a Blackberry™ device, management module 123c may interface with the platform server 113 supporting the blackberry device (e.g., the Blackberry Enterprise Server™). Management module 123c communicates to the Blackberry Enterprise Server™ what it requires the Blackberry Enterprise Server™  to communicate in terms of policy or other instructions to the Blackberry™ device 119) (Stricklen, paragraph [0062]); and	sending the specific provisioning commands to the particular managed device (wherein again, one or more agents or modules of the Blackberry Enterprise Server™ then push the policy or instructions to the Blackberry™ device 119 in the format and manner appropriate for the Blackberry™ device) (Stricklen, paragraph [0062] and [0091]).  Stricklen does not explicitly disclose requesting configuration data over the computer network from the particular enterprise service associated with the particular managed device.	In an analogous art however, MALIK discloses requesting configuration data over a computer network from a particular enterprise service associated with a particular managed device (wherein MALIK discloses a mobile device management (MDM) system providing features that allow an administrator to easily handle the entire lifecycle of a mobile device. In particular, MALIK teaches that by gathering information from each mobile device that accesses a corporate network, mobile device inventory can be monitored to provide real-time inventory information. For example, a dashboard can show the number of iOS devices registered, the version of the operating system (“OS”), the number that are running file-sharing applications, and the number that have enabled a 4 digit passcode to authenticate the user. Examples of the configuration information that can be gathered about each mobile device can include the device model and manufacture information, applications installed on the device, certificates on the device, user profile information, and/or the character of any passcode used to authenticate a user (e.g. whether a password/passcode is used and the relative strength of that password, such as the number of characters). MALIK teaches that a platform server, such as a BlackBerry Enterprise Server (BES) for BlackBerry devices can provide a centralized resource that maintains status information about BlackBerry devices registered with the BES. The BES can push notifications to BlackBerry devices and request and maintain status information for BlackBerry devices. Furthermore, the MDM system may interact with the BES to gather status information pertaining to the devices. In addition, the MDM system may communicate through an Apple server to change configuration settings on an iOS device or to request that the iOS device send status information to the MDM server. The Apple server may act as a trusted party for remote procedure calls and act as a proxy for status requests from the MDM system to the mobile device) (MALIK, paragraphs [0026]-[0027], [0037] and [0039]).	Stricklen and MALIK are analogous art because they are from the same problem solving area, namely, systems and methods of managing the configuration of mobile devices in an enterprise.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Stricklen and MALIK before him or her, to modify the mobile device management system 101 of Stricklen, to include the additional limitation of requesting configuration data over a computer network from a particular enterprise service associated with a particular managed device, as disclosed in MALIK, with reasonable expectation that this would result in a mobile device management system having the added benefit of being able to dynamically apply policies to information gathered from multiple sources and gathered in multiple ways, allowing information to be gathered from sources other than just the mobile devices, which can be tailored to the mobile device platforms, and further allowing powerful security policies to be created uniformly for multiple mobile device platforms, while permitting the details of the application of such policies to multiple devices to vary (See MALIK, paragraph [0036]).  This approach to improving the mobile device management system of Stricklen was well within the ordinary ability of one of ordinary skill in the art based on the teachings of MALIK.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stricklen with MALIK to obtain the invention as specified in claim 21.
	Claim 35 is directed to a “computer-readable storage medium” storing computer-readable instructions which, when executed by a processor, cause the processor to perform acts substantially as described in “management server” claim 21, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, as Stricklen-MALIK discloses such a “computer-readable storage medium” (invention may provide a computer readable medium having computer readable instructions thereon, for instructing one or more processors to perform some or all of the process, operations or other features and functions described therein) (Stricklen, paragraph [0130]), claim 35 is rejected under the same rationale.
	In addition, claim 28 includes a method that performs limitations substantially as described in “management server” claim 21, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
	As to claim 22, Stricklen-MALIK discloses the management server of claim 21, wherein the instructions, when executed by the processor, cause the management server to configure the particular managed device by:	translating the configuration data into the specific provisioning commands based at least on a device type of the particular managed device (again, mobile device 119 will be provisioned in accordance with the type of device (i.e., Blackberry™, Microsoft Mobile™, etc.)) (Stricklen, paragraph [0062]).  The motivation regarding the obviousness of claim 21 is also applied to claim 22.
	Regarding claim 23, Stricklen-MALIK discloses the management server of claim 21, wherein the instructions, when executed by the processor, cause the management server to configure the particular managed device by:	translating the configuration data into the specific provisioning commands based at least on an operating system of the particular managed device (again, in accordance with the operating system type of device (i.e., Blackberry OS for Blackberry™, Microsoft for Microsoft Mobile™, etc.)) (Stricklen, paragraph [0062]).  The motivation regarding the obviousness of claim 21 is also applied to claim 23.
	Regarding claim 24, Stricklen-MALIK discloses the management server of claim 21, wherein the instructions, when executed by the processor, cause the management server to configure the particular managed device by:	translating the configuration data into the specific provisioning commands based at least on an instruction set of the particular managed device (at least impliedly, as initial instruction sets are pushed to the mobile devices 119 bringing them under management by MDM application 103. In some embodiments, the initial policy or other instruction set applied to a mobile device 119 during bootstrapping may be set, at least in part, by using the enterprise role of the end user to which the mobile device is associated) (Stricklen, paragraph [0061]).  The motivation regarding the obviousness of claim 21 is also applied to claim 24.
	Regarding claim 26, Stricklen-MALIK discloses the management server of claim 21, wherein the instructions, when executed by the processor, cause the management server to:	prevent at least one other enterprise service from managing the particular managed device (at least impliedly, as Stricklen teaches that a different platform server 113 supports mobile devices 119 of a single type, which may be manufactured or distributed by a common entity) (Stricklen, paragraph [0025]).
	Claims 36-38 are directed to “computer-readable storage medium” claims that perform limitations substantially as described in “management server” claims 22-24, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
	Claims 29-31 and 33 include “method” claims that perform limitations substantially as described in “management server” claims 22-24 and 26, respectively, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
9.	Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stricklen-MALIK and further in view of Sehr et al. (United States Patent Application Publication No. US 2015/0195376 A1), hereinafter “Sehr”.
	Regarding claim 25, Stricklen-MALIK discloses the management server of claim 24, but does not expressly disclose wherein the instructions, when executed by the processor, cause the management server to configure the particular managed device by:	in a first instance when the particular managed device has an ARM instruction set, translating the configuration data into at least one ARM-specific provisioning command; and	in a second instance when the particular managed device has an x86 instruction set, translating the configuration data into at least one x86-specific provisioning command.	However in an analogous art, Sehr discloses causing a management server (application environment provisioning system 110) (Sehr, FIG. 1, paragraphs [0021]-[0022]) to configure a particular managed device (any of client devices 102a, 102b, 102n) (Sehr, FIG. 1, paragraphs [0020]-[0021]) by:	in a first instance when the particular managed device has an ARM instruction set, translating the configuration data into at least one ARM-specific provisioning command (wherein a client device 102a, e.g., is depicted as running a web browser 106, which can include one or more components 108 (e.g., translators, sandboxes, validators) associated with one or more application environments for executing program code received by the web browser. A translator, e.g., can include software for transforming program code of a neutral, portable format (e.g., LLVM bitcode), to an instruction-specific format (e.g., 32-bit x86 machine code, ARM code, etc.). A sandbox, for example, can include a set of software fault isolation rules for a particular hardware configuration. Possible sandboxes, for example, may include variants such as a zero-based x86-32 sandbox, a 4 GB x86-32 sandbox, a zero-based x86-64 sandbox, an x86-64 sandbox with extended address space range (&gt;4 GB), an ARM sandbox, and other sandbox variants (e.g., including non-SFI variants, such as OS sandboxing) which may include security and/or performance enhancements. The application environment provisioning system 110 may have a recently updated set of translators, sandboxes, and validators, ready for distribution to hardware devices with one or more common properties, such as client devices of a particular model type (e.g., a particular smartphone model, a particular tablet version, etc.). As another example, the application environment provisioning system 110 may have application environment components ready for distribution to hardware devices which include a particular microprocessor (e.g., a particular version of a 32-bit or a 64-bit microprocessor by a particular manufacturer), or a particular architecture (e.g., ARM vs. x86)) (Sehr, paragraphs [0020] and [0044]); and	in a second instance when the particular managed device has an x86 instruction set, translating the configuration data into at least one x86-specific provisioning command (again, translating in accordance with the given instruction set (e.g., ARM vs. x86)) (Sehr, paragraphs [0020] and [0044]).	Stricklen-MALIK and Sehr are analogous art because they are from the same problem solving area, namely, systems and methods of managing the configuration of mobile devices in an enterprise.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Stricklen-MALIK and Sehr before him or her, to modify the mobile device management system 101 of Stricklen-MALIK, to include the additional limitations of wherein the instructions, when executed by the processor, cause the management server to configure the particular managed device by:	in a first instance when the particular managed device has an ARM instruction set, translating the configuration data into at least one ARM-specific provisioning command; and	in a second instance when the particular managed device has an x86 instruction set, translating the configuration data into at least one x86-specific provisioning command, as disclosed in Sehr, with reasonable expectation that this would result in a mobile device management system having the added benefit of being able to provide added support for hardware and for operating systems that were unknown at the time an application and/or browser were originally released (See Sehr, paragraph [0009]).  This approach to improving the mobile device management system of Stricklen-MALIK was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Sehr.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stricklen-MALIK with Sehr to obtain the invention as specified in claim 25.
	Claim 32 is directed to a “computer-readable storage medium” claim that performs limitations substantially as described in “management server” claim 25, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
	Claim 39 includes a “method” claim that performs limitations substantially as described in “management server” claim 25, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
Allowable Subject Matter
10.	Claims 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 21-26, 28-33 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,343,148 B2, hereinafter “148” in view of Stricklen.
	Regarding claim 21 of the instant Application, claim 1 recites, “A management server comprising:	a processor; and	a computer-readable storage media storing instructions that, when executed by the processor, cause the management server to configure a particular managed device by:	receiving a check-in request from the particular managed device;	based at least on the check-in request, determining a particular enterprise service associated with the particular managed device, the particular enterprise service being accessible to the management server over a computer network;	requesting configuration data over the computer network from the particular enterprise service associated with the particular managed device;	based at least on hardware or software characteristics of the particular managed device, translating the configuration data into specific provisioning commands; and	sending the specific provisioning commands to the particular managed device”.
	Claim 1 of 148 recites “A management server comprising:	a processor; and	a computer-readable storage media storing instructions that, when executed by the processor, cause the management server to configure a particular managed device by:	receiving a configuration template associated with the particular managed device, the configuration template including configuration data for a plurality of managed devices and placeholders for additional secret configuration data;	receiving a check-in request from the particular managed device;	based at least on the check-in request, determining a particular enterprise service associated with the particular managed device, the particular enterprise service being accessible to the management server over a computer network;	requesting the additional secret configuration data over the computer network from the particular enterprise service associated with the particular managed device; and	applying the configuration template, including the configuration data in the configuration template and the additional secret configuration data received from the particular enterprise service, to the particular managed device”.
	Clearly from the plain text, the limitations missing from 148, and thus 148 does not explicitly recite, based at least on hardware or software characteristics of the particular managed device, translating the configuration data into specific provisioning commands; and	sending the specific provisioning commands to the particular managed device.	However as discussed and shown above, Stricklen discloses based at least on hardware or software characteristics of the particular managed device, translating the configuration data into specific provisioning commands (wherein again, based on device type, including hardware and software characteristics, the particular device is provisioned accordingly. For instance, to bootstrap or otherwise push a policy to a mobile device 119 which is a Blackberry™ device, management module 123c may interface with the platform server 113 supporting the blackberry device (e.g., the Blackberry Enterprise Server™). Management module 123c communicates to the Blackberry Enterprise Server™ what it requires the Blackberry Enterprise Server™  to communicate in terms of policy or other instructions to the Blackberry™ device 119) (Stricklen, paragraph [0062]); and	sending the specific provisioning commands to the particular managed device (wherein again, one or more agents or modules of the Blackberry Enterprise Server™ then push the policy or instructions to the Blackberry™ device 119 in the format and manner appropriate for the Blackberry™ device) (Stricklen, paragraph [0062] and [0091]).	It would therefore be obvious to one of ordinary skill in the art to modify 148 to include the limitations of based at least on hardware or software characteristics of the particular managed device, translating the configuration data into specific provisioning commands; and	sending the specific provisioning commands to the particular managed device, with reasonable expectation that this would result in a system having the added benefit of precluding the mobile device management applications from having to know the manner and format or other platform-specific information to uniformly manage a plurality of mobile devices of different types, thus providing an abstraction layer between a single management application and mobile devices of various types.  Claim 21 is therefore unpatentable under Obviousness-type Double Patenting.	The same reasoning applies to claims 22-26, 28-33 and 35-39.
Conclusion
13.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Goverdhan (USPGPUB 2017/0288883) approaches for distributing credentials using derived credentials, such as by relaying a simple certificate enrollment protocol (SCEP) payload. A computing device configures a device profile corresponding to a client device. The device profile can include a SCEP payload. The computing device later receives an override for the SCEP payload from a broker service. In response, the computing device creates a copy of the device profile that includes the override for the SCEP payload. The computing device then sends the copy of the device profile to the client device (See Goverdhan, Abstract).  Mistry (USPGPUB 2017/0094509) discloses using derived credentials to enroll a mobile computing device with an enterprise mobile device management system  (See Mistry, Abstract).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441